 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 1 of 12 PageID# 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

  CRAIG HICKS, individually and                       Case No. 1:20-cv-532
  on behalf of all others similarly situated,
                                                      CLASS ACTION
                  Plaintiff,
                                                      DEMAND FOR JURY TRIAL
  v.

  ALARM.COM INC., a Delaware corporation,

                  Defendant.



            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Craig Hicks brings this class action under the Telephone Consumer Protection Act

and Virginia Telephone Privacy Protection Act against Defendant Alarm.com Inc. to stop its

practice of making unauthorized pre-recorded voice calls and sending unauthorized text messages

promoting its home alarm services, including to individuals whose telephone numbers are registered on

the national Do Not Call list, and to obtain redress for all persons similarly injured by its conduct.

Plaintiff alleges as follows upon personal knowledge as to himself and his own acts and

experiences, and, as to all other matters, upon information and belief, including investigation

conducted by his attorneys.

                                  NATURE OF THE ACTION

       1.      This case challenges Defendant’s practice of making unauthorized pre-recorded

voice calls to consumers promoting its home alarm services.

       2.      Defendant’s unsolicited pre-recorded voice calls violated the Telephone Consumer

Protection Act, 47 U.S.C. § 227, and Virginia Telephone Privacy Protection Act, Va. Code § 59.1-514,

and caused Plaintiff and members of the Classes to suffer actual harm, including the aggravation,
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 2 of 12 PageID# 2



nuisance, loss of time, and invasions of privacy that result from the receipt of such calls, lost value

of cellular services paid for, and a loss of the use and enjoyment of their phones, including wear

and tear to their phones’ data, memory, software, hardware, and battery components, among other

harms.

         3.     Accordingly, Plaintiff seeks an injunction requiring Defendant to cease making

unsolicited pre-recorded voice calls to consumers, as well as an award of actual and/or statutory

damages and costs.

                                                    PARTIES

         4.   Plaintiff Hicks is, and at all times relevant to the allegations in the complaint was, a

Newport News, Virginia resident.

         5.   Defendant Alarm.com Inc. is a Delaware company headquartered in Fairfax County,

Virginia.

                                    JURISDICTION & VENUE

         6.   This Court has federal question subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§ 227 (“TCPA”). This Court has supplemental jurisdiction over Plaintiff’s claim under the

Virginia Telephone Privacy Protection Act, Va. Code § 59.1-514 (“VTPPA”) claim pursuant to 28

U.S.C. § 1367(a), because the VTPPA claim arises out of the same facts and circumstances as

Plaintiff’s TCPA claim.

         7.   The Court has personal jurisdiction over Defendant and venue is proper in this District

because Defendant is headquartered in this District, and Defendant’s unauthorized telemarketing

scheme was directed by Defendant from this District. Moreover, Plaintiff resides in and received

the call and texts at issue within this District.




                                                    2
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 3 of 12 PageID# 3



                                  FACTUAL ALLEGATIONS

       8.    Defendant is a company that provides home alarm services.

       9.    To increase its sales, and as part of a general cold call-based marketing scheme,

Defendant markets its services using pre-recorded voice calls and text messages to consumers.

       10. This case arises from Defendant’s unsolicited pre-recorded voice calls and text

messages to Plaintiff and other consumers.

       11. Plaintiff registered his telephone number on the national Do Not Call registry on

January 12, 2014.

       12. Plaintiff’s telephone number is not associated with a business and is for personal use.

       13. In early April 2020, Plaintiff received a text message from phone number 954-507-

9334 from Defendant promoting its home alarm services. In response to the unsolicited text

message, he responded with the text message “STOP.” Despite his stop request, he received

another text message from Defendant a few days later.

       14. Defendant’s telemarketing efforts include the use of autodialers to send telemarketing

text messages.

       15.   Recipients of these text messages, including Plaintiff, did not consent to receive them.

       16. Defendant used this equipment because it allows for thousands of automated texts to

be sent at one time. Through this method, Defendant shifts the burden of wasted time to the

consumers it texts with unsolicited messages.

       17. On April 9, 2020, Defendant called Plaintiff from phone number 954-507-9334 using

a pre-recorded voice, without Plaintiff’s consent. The pre-recorded voice stated that it was “Mark

with home security promotion,” solicited Plaintiff for home alarm services, and asked that Plaintiff




                                                 3
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 4 of 12 PageID# 4



call him back at phone number 844-916-0448. The audio file of the April 9th pre-recorded voice

call is attached as Exhibit 1.

        18. When 844-916-0448 is called, the person who answers identifies the company as

Alarm.com.

        19. Plaintiff believes the April 9, 2020 call used a prerecorded voice based on the generic

and impersonal nature of the call, and the fact that other consumers have complained about

receiving    calls     transmitting   the       identical   prerecorded   voice   message.        See

https://directory.youmail.com/directory/phone/9545079334 (last visited May 4, 2020).

        20. Defendant’s unsolicited call and text messages were a nuisance that aggravated

Plaintiff, wasted his time, invaded his privacy, diminished the value of the cellular services he paid

for, caused him to temporarily lose the use and enjoyment of his phone, and caused wear and tear to

his phone’s data, memory, software, hardware, and battery components.

        21. On information and belief, Defendant, or a third-party acting on its behalf, made

unsolicited, pre-recorded voice calls and sent unsolicited, autodialed text messages to thousands

of consumers soliciting their purchase of home alarm services. To the extent the calls were made

by an agent on Defendant’s behalf to consumers, Defendant provided the agent access to its records,

authorized use of its trade name, otherwise controlled the content of the messages, and knew of,

but failed to stop, the making of the calls in violation of the TCPA.

        22. There are myriad online complaints regarding Defendant’s unsolicited telemarketing

practices.      See,     e.g.,   Should     I     Answer?,    https://www.shouldianswer.com/phone-

number/8449160448 (last visited May 4, 2020).

        23. Alarm.com has previously been sued over its TCPA violations.




                                                      4
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 5 of 12 PageID# 5



       24. Accordingly, Plaintiff brings this action pursuant to Federal Rule of Civil Procedure

23(b)(2) and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks

certification of the following Classes:

       Prerecord Class: All persons in the United States who, from four years prior to
       the filing of the initial complaint in this action through class certification, (1)
       received a pre-recorded voice call, (2) from Defendant (or an agent acting on
       behalf of Defendant) (3) for substantially the same purpose that Defendant called
       Plaintiff, and for whom (4) Defendant does not claim to have obtained prior
       express written consent, and/or claims to have obtained prior express written
       consent in the same manner it claims to have obtained prior express written
       consent from Plaintiff.

       Autodialed Class: All persons in the United States who, from four years prior to
       the filing of the initial complaint in this action through class certification, (1)
       Defendant (or an agent acting on behalf of Defendant) text messaged, (2) using
       the same dialing equipment used to text message Plaintiff, (3) for substantially the
       same purpose that Defendant text messaged Plaintiff, and (4) for whom Defendant
       does not claim to have obtained prior express written consent, and/or claims to
       have obtained prior express written consent in the same manner it claims to have
       obtained prior express written consent from Plaintiff.

       Do Not Call Registry Class: All persons in the United States who, from four
       years prior to the filing of the initial complaint in this action through class
       certification, (1) Defendant (or an agent acting on behalf of Defendant) text
       messaged and/or called more than one time, (2) within any 12-month period, (3)
       where the person’s phone number had been listed on the national Do Not Call
       registry for at least thirty days, (4) for substantially the same purpose that
       Defendant called and/or text messaged Plaintiff, and for whom (5) Defendant does
       not claim to have obtained prior express written consent, and/or claims to have
       obtained prior express written consent in the same manner it claims to have
       obtained prior express written consent from Plaintiff.

       VTPPA Class: All persons in the United States who, from two years prior to the
       filing of the initial complaint in this action through class certification, (1) Defendant
       (or an agent acting on behalf of Defendant) text messaged and/or called, (2) for
       substantially the same purpose that Defendant called Plaintiff, (3) after the person’s
       phone number had been listed on the national Do Not Call registry, and for whom
       (4) Defendant does not claim to have obtained prior express written consent, and/or
       claims to have obtained prior express written consent in the same manner it claims
       to have obtained prior express written consent from Plaintiff.




                                                  5
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 6 of 12 PageID# 6



       25. The following individuals are excluded from the Classes: (1) any Judge or Magistrate

presiding over this action and members of their families; (2) Defendant, its subsidiaries, parents,

successors, predecessors, and any entity in which Defendant or its parents have a controlling

interest and their current or former employees, officers and directors; (3) Plaintiff’s attorneys; (4)

persons who properly execute and file a timely request for exclusion from the Classes; (5) the legal

representatives, successors or assigns of any such excluded persons; and (6) persons whose claims

against Defendant have been fully and finally adjudicated and/or released. Plaintiff anticipates the

need to amend the class definitions following appropriate discovery.

       26. Numerosity: The exact size of the Classes are unknown and unavailable to Plaintiff at

this time, but it is clear that individual joinder is impracticable. On information and belief,

Defendant made unsolicited prerecorded voice calls and autodialed text messages to thousands of

individuals who fall into the Class definitions. Class membership can be easily determined from

Defendant’s records.

       27. Typicality: Plaintiff’s claims are typical of the claims of the other members of the

Classes. Plaintiff is a member of the Classes, and if Defendant violated the TCPA with respect to

Plaintiff, then it violated the TCPA with respect to the other members of the Classes. Plaintiff and

the Classes sustained the same damages as a result of Defendant’s uniform wrongful conduct.

       28. Commonality and Predominance: There are many questions of law and fact common

to the claims of Plaintiff and the Classes, and those questions predominate over any questions that

may affect individual members of the Classes. Common questions for the Classes include, but are

not necessarily limited to, the following:

               a)      How Defendant gathered, compiled, or obtained the telephone numbers
       of Plaintiff and the Classes;




                                                  6
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 7 of 12 PageID# 7




                b)     Whether Defendant’s calls were made and text messages were sent
        for the purpose of marketing Defendant’s services;
                c)     Whether Defendant utilized a prerecorded voice and/or an
        automatic telephone dialing system to make calls and/or send text messages to
        Plaintiff and the members of the Classes;
                d)     Whether Defendant sent text messages and/or made calls to
        Plaintiff and consumers whose phone numbers were registered on the Do Not Call
        registry;
                e)     Whether Defendant made some or all of the calls or sent some or
        all of the text messages without the prior express written consent of Plaintiff and
        the Classes; and
                f)     Whether Defendant’s conduct was willful and knowing such that
        Plaintiff and the Classes are entitled to treble damages.

        29. Adequate Representation: Plaintiff will fairly and adequately represent and protect

the interests of the Classes and has retained counsel competent and experienced in complex class

actions. Plaintiff has no interest antagonistic to those of the Classes, and Defendant has no defenses

unique to Plaintiff.

        30.     Policies Generally Applicable to the Class: This class action is appropriate for

certification because Defendant has acted or refused to act on grounds generally applicable to the

Classes as a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

standards of conduct toward the members of the Classes, and making final injunctive relief

appropriate with respect to the Classes as a whole. Defendant’s practices challenged herein apply

to and affect the members of the Classes uniformly, and Plaintiff’s challenge of those practices

hinges on Defendant’s conduct with respect to the Classes as a whole, not on facts or law applicable

only to Plaintiff.




                                                  7
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 8 of 12 PageID# 8



        31.       Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy given that joinder of all parties is impracticable. The damages suffered by the

individual members of the Classes will likely be relatively small, especially given the burden and

expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.

Thus, it would be virtually impossible for the individual members of the Classes to obtain effective

relief from Defendant’s misconduct. Even if members of the Classes could sustain such individual

litigation, it would still not be preferable to a class action, because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in this case. By contrast, a class action presents far fewer management difficulties and

provides the benefits of single adjudication, economy of scale, and comprehensive supervision by

a single court.

                               FIRST CAUSE OF ACTION
                                Violation of 47 U.S.C. § 227
                       (On Behalf of Plaintiff and the Prerecord Class)

        32. Plaintiff repeats and realleges the allegations of paragraphs 1 through 31 of this

complaint and incorporates them by reference.

        33. Defendant and/or its agents made unsolicited calls to Plaintiff and the other members

of the Class using a pre-recorded voice.

        34. Defendant made these pre-recorded voice calls en masse without the consent of

Plaintiff and the other members of the Class.

        35. Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of Defendant’s

conduct, Plaintiff and the other members of the Class are each entitled to a minimum of $500 in

damages, and up to $1,500 in damages, for each violation.




                                                  8
 Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 9 of 12 PageID# 9



                              SECOND CAUSE OF ACTION
                            Telephone Consumer Protection Act
                               (Violations of 47 U.S.C. § 227)
                       (On Behalf of Plaintiff and the Autodialed Class)

       36.     Plaintiff repeats and realleges paragraphs 1 through 35 of this Complaint and

 incorporates them by reference herein

       37. Defendant and/or its agents made unsolicited calls to Plaintiff and the other members

of the Class using an automatic telephone dialing system.

       38. Defendant made these autodialed calls en masse without the consent of Plaintiff and

the other members of the Class.

       39. Defendant has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A) and (B). As a result of

Defendant’s conduct, Plaintiff and the other members of the Class are each entitled to a minimum

of $500 in damages, and up to $1,500 in damages, for each violation.

                               THIRD CAUSE OF ACTION
                           Telephone Consumer Protection Act
                               (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff and the Do Not Call Registry Class)

       40.     Plaintiff repeats and realleges the paragraphs 1 through 39 of this Complaint and

incorporates them by reference herein.

       41.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons who

do not wish to receive telephone solicitations that is maintained by the federal government.”

       42.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

call for telemarketing purposes to a residential telephone subscriber unless such person or entity

has instituted procedures for maintaining a list of persons who request not to receive telemarketing




                                                 9
Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 10 of 12 PageID# 10



calls made by or on behalf of that person or entity.”

       43.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       44.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

phone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

members who registered their respective phone numbers on the DNC, a listing of persons who do

not wish to receive telephone solicitations that is maintained by the federal government.

       45.     Defendant has, therefore, violated 47 U.S.C. § 227(c)(5). As a result of Defendant’s

conduct, Plaintiff and the other members of the Do Not Call Registry Class are each entitled to up

to $1,500 in damages, for each violation.

                               FOURTH CAUSE OF ACTION
                          Virginia Telephone Privacy Protection Act
                              (Violation of Va. Code § 59.1-514)
                         (On Behalf of Plaintiff and the VTPPA Class)

       46. Plaintiff repeats and realleges the paragraphs 1 through 45 of this Complaint and

incorporates them by reference herein.

       47. Defendant and/or its agents made unwanted solicitation telephone calls to phone

numbers belonging to Plaintiff and the other members of the VTPPA Class.

       48. Defendant and/or its agents further initiated, or caused to be initiated, telephone

solicitation calls to telephone numbers belonging to Plaintiff and the other members of the VTPPA

Class after Plaintiff and the other members of the VTPPA Class registered their telephone numbers

on the National Do Not Call Registry.




                                                10
Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 11 of 12 PageID# 11



         49. These solicitation calls were made en masse without the consent of the Plaintiff and

the other members of the VTPPA Class to receive such solicitation calls.

         50. Defendant did not have consent from the Plaintiff or the VTPPA Class to make these

calls.

         51. Defendant has, therefore, violated Va. Code § 59.1-514. As a result of Defendant’s

conduct, Plaintiff and the other members of the VTPPA Class are each entitled to a minimum of

$500 in damages, and up to $1,500 in damages, for each violation and attorneys’ fees.

                                      PRAYER FOR RELIEF
         WHEREFORE, Plaintiff Hicks, individually and on behalf of the Classes, prays for the

following relief:

         a)    An order certifying this case as a class action on behalf of the Classes as defined

above, and appointing Plaintiff as the representative of the Classes and his counsel as Class

Counsel;

         b)    An award of actual and/or statutory damages, attorney’ fees, and costs;

         c)    An order declaring that Defendant’s actions, as set out above, violate the TCPA and

VTPPA;

         d)    An injunction requiring Defendant to cease all unsolicited pre-recorded voice calling

activity and all unsolicited autodialed text messaging, and to otherwise protect the interests of the

Classes; and

         e)    Such further and other relief as the Court deems just and proper.




                                                  11
Case 1:20-cv-00532-LO-MSN Document 1 Filed 05/08/20 Page 12 of 12 PageID# 12



                                        JURY TRIAL DEMAND

      Plaintiff Hicks requests a jury trial as to all claims.

Dated: May 8, 2020

                                              /s/ Michael L. Sturm
                                              Michael L. Sturm (VSB # 27533)
                                              Frank J. Sciremammano*
                                              LATHROP GPM LLP
                                              600 New Hampshire Ave, NW
                                              The Watergate, Suite 700
                                              Washington, DC 20037
                                              michael.sturm@lathropgpm.com
                                              frank.sciremammano@lathropgpm.com
                                              Tel.: (202) 295-2200
                                              Fax: (202) 333-4186

                                              Avi R. Kaufman*
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, Florida 33127
                                              Tel: (305) 469-5881
                                              kaufman@kaufmanpa.com

                                              Robert Ahdoot*
                                              AHDOOT & WOLFSON, PC
                                              1016 Palm Ave.
                                              West Hollywood, California 90069
                                              Tel: (310) 474-9111
                                              Fax: (310) 474-8585
                                              rahdoot@ahdootwolfson.com

                                              Counsel for Plaintiff Craig Hicks
                                              and all others similarly situated

                                              *Pro hac vice motion forthcoming




                                                 12
